UNITED STATES COURT OF APPEALS

                          FOR THE TENTH CIRCUIT




UNITED STATES OF AMERICA,

     Plaintiff-Appellee,

v.                                           No. 00-1366

ROBERT MITCHELL, III,

     Defendant-Appellant.


UNITED STATES OF AMERICA,

     Plaintiff-Appellee

v.                                           No. 00-1520

LAWRENCE JOHN SPOSATO,

     Defendant-Appellant.


UNITED STATES OF AMERICA,

     Plaintiff-Appellee,

v.                                           No. 00-1521

RICHARD ANDRADA,

     Defendant-Appellant.
                                     ORDER
                             Filed December 11, 2001


Before BRISCOE, Circuit Judge, McWILLIAMS, Senior Circuit Judge, and
ANDERSON, Senior Circuit Judge.



      The order and judgment dated October 23, 2001, shall be published. A

copy of the published opinion is attached.



                                      Entered for the Court
                                      PATRICK FISHER, Clerk of Court


                                      by:
                                             Jane B. Howell
                                             Chief Deputy Clerk




                                        2
                                                            F I L E D
                                                    United States Court of Appeals
                                                            Tenth Circuit
                              PUBLISH
                                                            OCT 23 2001
                UNITED STATES COURT OF APPEALS
                                                          PATRICK FISHER
                            TENTH CIRCUIT                       Clerk



UNITED STATES OF AMERICA,

     Plaintiff-Appellee,

v.                                          No. 00-1366


ROBERT MITCHELL, III,

     Defendant-Appellant.


UNITED STATES OF AMERICA,

     Plaintiff-Appellee,

v.                                          No. 00-1520


LAWRENCE JOHN SPOSATO,

     Defendant-Appellant.


UNITED STATES OF AMERICA,

     Plaintiff-Appellee,

v.
                                            No. 00-1521
RICHARD ANDRADA,

     Defendant-Appellant.
       APPEALS FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF COLORADO
                       D.C. 99-CR-232-S


Barry A. Schwartz, of the Law Office of John Henry Schlie and Barry A.
Schwartz, P.C., Denver, Colorado, for Defendant - Appellant Robert Mitchell, III.

Walter L. Gerash of Walter Gerash Law Firm, Denver, Colorado, for Defendant -
Appellant Lawrence John Sposato.

E. Richard Toray of Gerash, Prugh & Gerash, L.L.C., Denver, Colorado, for
Defendant - Appellant Richard Andrada.

James C. Murphy, Assistant United States Attorney (Richard T. Spriggs, United
States Attorney and H. Wayne Campbell, Assistant United States Attorney, with
him on the brief) Denver, Colorado, for the Plaintiff - Appellee.


Before BRISCOE, Circuit Judge, McWILLIAMS, Senior Circuit Judge, and
ANDERSON, Senior Circuit Judge.


McWILLIAMS, Senior Circuit Judge.


      On July 15, 1999, an indictment was filed in the United States District

Court for the District of Colorado naming Robert Mitchell, III (“Mitchell”),

Lawrence John Sposato (“Sposato”), Richard Andrada (“Andrada”) and six others

as defendants (we are not here concerned with the other defendants). In Count 1,

all defendants were charged with conspiring to distribute a controlled substance in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846. In Count 2, Mitchell was


                                       -2-
charged with possession of a controlled substance with an intent to distribute in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C). In Count 3, Mitchell was charged

with using a telephone in facilitating the distribution of a controlled substance in

violation of 21 U.S.C. § 843(b). In Count 7, Sposato was charged with using a

telephone in facilitating the distribution of a controlled substance in violation of

21 U.S.C. § 843(b). In Count 11, Andrada was charged with using a telephone in

facilitating the distribution of a controlled substance in violation of 21 U.S.C. §

843(b). In Count 12, Andrada was charged with possessing a controlled

substance in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C).

      On February 18, 2000, Sposato filed a motion to suppress the use at trial of

evidence obtained by means of three wiretaps, which taps will be referred to as

WT-5, WT-6, and the extension order of WT-6. Thereafter Andrada, Mitchell,

and others filed similar motions to suppress, with some defendants joining in the

motion to suppress filed by other defendants.

      On May 5, 2000, the district court held a hearing on all motions to

suppress, at which time FBI Special Agent Andrew Guthrie was examined briefly

upon direct examination, but cross-examined at considerable length by various

defense counsel. It was Agent Guthrie’s affidavits which formed the basis for

WT-5, which was issued on May 20, 1998, WT-6, which was issued on July 1,

1998, and the extension order of WT-6 issued on July 31, 1998. On May 26,


                                         -3-
2000, Judge Daniel B. Sparr in a 26-page memorandum and order denied all

motions to suppress.

      On June 27, 2000, Mitchell entered into a plea agreement with the United

States whereby he was allowed to enter a plea of guilty to Count 3 of the

indictment, namely the unlawful use of a communication facility, and the

government, in turn, withdrew the other charges against Mitchell, namely Counts

1 and 2. Mitchell’s plea of guilty was conditional and entered pursuant to

Fed.R.Crim.P. 11(a)(2). On September 6, 2000, Mitchell was sentenced to five

years of probation. On August 1, 2000, Andrada entered a conditional plea of

guilty to Count 1 of the indictment, namely conspiracy, and was sentenced to 60

months imprisonment. On September 8, 2000, Sposato entered a conditional plea

of guilty to Count 7 of the indictment, namely the unlawful use of a

communication facility, and was sentenced to 33 months imprisonment.

      By separate appeals, Mitchell, Sposato and Andrada now appeal the order

of the district court denying their respective motions to suppress. Each appellant

filed his own opening and reply brief, and the government, by order, was

permitted to file one brief in answer to the three separate opening briefs. Each

appellant is represented by his own counsel, each of whom presented oral

argument on behalf of his client. Though we are here presented with three

separate appeals, all will be treated in this order and judgment, since all basically


                                         -4-
pose the question of whether the wiretap orders were obtained in accord with 18

U.S.C. § 2518.

      Each of the three applications for a wiretap with which we are here

concerned was presented to the Honorable John L. Kane, Jr., a United States

District Judge for the District of Colorado. As stated, each was supported by an

affidavit of Agent Guthrie. 1 The affidavit in support of the application for WT-5

is 74 pages in length. The affidavit supporting the application for WT-6 is 58

pages in length and the application for an extension order was 83 pages in length.

Needless to say, there is considerable detail in each affidavit. The application for

WT-5 sought an authorization to intercept wire communications of Mitchell,

Sposato, Andrada, and others, some of whom were identified by name, and others

whose names were unknown, to and from a telephone known to be used by David

Gomez and subscribed in the name of Annette Trujillo, and two digital display

paging devices subscribed in the name David Gomez. The application for WT-6

sought authorization to intercept wire communications of Mitchell, Sposato,

Andrada, and others to and from a telephone utilized by and subscribed in the

name Richard Andrada and the digital display paging devices subscribed to by


      1
        It appears that the only evidentiary matters before the issuing judge were
the three affidavits of Agent Guthrie. Accordingly, our determination of whether
the district court erred in denying the motions to suppress is, as was the district
court, limited to a consideration of these affidavits. See, e.g., United States v.
Mondragon, 52 F.3d 291, 293-4 (10th Cir. 1995).

                                        -5-
David Gomez. As stated, the third application sought an extension of WT-6.

      The procedure for obtaining a court order authorizing the interception of

wire communications is set forth in 18 U.S.C. § 2518. 18 U.S.C. § 2518(1)(c)

provides that each application for a wiretap shall include “a full and complete

statement as to whether or not other investigative procedures have been tried and

failed or why they reasonably appear to be unlikely to succeed if tried or to be too

dangerous.” 18 U.S.C. § 2518 (3)(c) provides that a judge may enter an ex-parte

order authorizing a wiretap if he determines on the basis of the facts submitted by

the applicant for the wiretap, that “normal investigative procedures have been

tried and have failed or reasonably appear to be unlikely to succeed if tried or to

be too dangerous.”

      We have held that the so-called “necessity requirement” as set forth in 18

U.S.C. §§ 2518(1)(c), (3)(c) is separate and distinct from the “probable cause”

requirement set forth in 18 U.S.C. §§ 2518 (3)(a), (b), and that the “purpose of

the necessity requirement is to ensure that the relatively intrusive device of

wiretapping ‘is not resorted to in situations where traditional investigative

techniques would suffice to expose the crime’.” United States v. Castillo-Garcia,

117 F.3d 1179, 1185 (10th Cir. 1997)(quoting United States v. Edwards, 69 F.3d

419, 429 (10th Cir. 1995)). In the instant case the district court, in denying

appellants’ motions to suppress, determined on the basis of Agent Guthrie’s


                                         -6-
affidavits, which the court analyzed in detail, that the requirements of 18 U.S.C.

§§ 2518(1)(c), (3)(c) were “satisfied” as to all three wiretap applications.

      On appeal, all three appellants challenge the district court’s determination

that Agent Guthrie’s affidavits complied with 18 U.S.C. §§ 2518(1)(c), (3)(c).

They argue, essentially, that the affidavits did not demonstrate “necessity,” and

that other less intrusive investigative techniques would have sufficed, and,

indeed, that such had already been used, with considerable success. As concerns

the “other investigative techniques,” we spoke in Castillo-Garcia as follows:

                    We now expressly hold what the court in Mesa-
             Rincon suggested and what seems clearly to be
             contemplated by Title III. To obtain an electronic
             surveillance order, the government must explain fully in
             its application what investigative techniques have been
             tried against the target of the wiretap. 18 U.S.C. §§
             2518(1)(c), 2518(3)(c) (1994). If any of the four
             categories of normal investigative techniques referred to
             in the legislative history of Title III have not been tried,
             the government must explain with particularity why each
             of such untried techniques would be either unsuccessful
             or too dangerous. Those investigative procedures are:
             (1) standard visual and aural surveillance; (2)
             questioning and interrogation of witnesses or
             participants (including the use of grand juries and the
             grant of immunity if necessary); (3) use of search
             warrants; and (4) infiltration of conspiratorial groups by
             undercover agents or informants. In addition, if other
             normal investigative techniques such as pen registers or
             trap and trace devices have not been tried, a similar
             explanation must be offered as to why they also would
             be unsuccessful or too dangerous. We add pen registers
             and trap and trace devices to this list because they
             possess a logical relationship and close affinity to

                                         -7-
               wiretaps and yet are less intrusive. Thus, unless the
               government can show that they would be ineffective or
               dangerous they must be tried before resorting to
               wiretaps.
Id. at 1187.

      At the outset of our discussion, we emphasize that we are here only

concerned with the “necessity requirement” of 18 U.S.C. § 2518. We are here not

concerned with “probable cause,” “minimization,” or any other requirement. Our

standard of review in an appeal from a denial, or a grant, of a motion to suppress,

is set forth in Castillo-Garcia, as follows:

                      On appeal from a motion to suppress evidence
               obtained pursuant to a wiretap, we accept the district
               court’s factual findings unless clearly erroneous, review
               questions of law de novo, and view the evidence in the
               light most favorable to the prevailing party. The
               question of whether the government demonstrated
               sufficient “necessity” under 18 U.S.C. § 2518(1)(c)
               (1994) to support the issuance of a wiretapping order is
               a question of law which we review de novo. However,
               “a wiretap authorization order is presumed proper, and a
               defendant carries the burden of overcoming this
               presumption.” Thus, under our precedents, the
               defendants continue to carry the burden of persuasion on
               the legal question of whether the Second through Fifth
               Wiretaps were “necessary,” despite having prevailed
               below. As discussed supra Part I, a wiretap is
               “necessary” only where “normal investigative
               procedures have been tried and have failed or reasonably
               appear to be unlikely to succeed if tried or to be too
               dangerous.”

Id. at 1186 (citations omitted).

      However, in this same connection, in United States v. Armendariz, 922 F.2d

                                          -8-
602 (10th Cir. 1990), we said that the “necessity requirement” should be

interpreted in a practical and common sense fashion, and described our standard

of review on appeal as follows:

             We review the district court’s finding of probable cause
             for a wiretap under the same standard used for a search
             warrant to determine whether the facts and
             circumstances within the officer’s knowledge based on
             reasonably trustworthy information are sufficient to
             warrant a person of reasonable caution to believe that an
             offense has or is being committed. “Although we
             examine de novo whether ‘a full and complete
             statement’ was submitted meeting section 2518(1)(c)’s
             requirements, we review the conclusion that the wiretap[
             ] [was] necessary in each situation for an abuse of
             discretion.”

Id. at 608 (citations omitted).

      Proceeding then to the question of whether the affidavits of Agent Guthrie

which were presented to the issuing judge (Judge Kane) were sufficient to meet

the “necessity requirement” of 18 U.S.C. § 2518, we would again note that the

target telephones in WT-5 were a telephone subscribed to by one Annette Trujillo

and known to be used by David Gomez and paging devices subscribed in the name

of David Gomez. The application sought an order authorizing the interception of

telephone communications from Mitchell, Sposato, Andrada, and others, some

named and still others unnamed, and the target telephones. In WT-6 the target

telephones were a telephone utilized and subscribed in the name of Richard

Andrada and paging devices used by and subscribed to by David Gomez. The

                                        -9-
application sought an order authorizing the interception of telephone

conversations from Mitchell, Sposato, Andrada, and others, some named and still

others unnamed, and the target telephones. As indicated, the third application

was for an extension of the WT-6 order. There was no application to intercept

communications between telephones used or subscribed to by either Mitchell or

Sposato, but, as stated, a telephone utilized and subscribed to by Andrada was a

target telephone in WT-6.

      Our reading of the three affidavits of Agent Guthrie convinces us that as to

the targeted telephones, the “necessity requirement” of 18 U.S.C. § § 2518(1)(c),

(3)(c) was satisfied. 2 We certainly would not be inclined to hold that any of the

three appellants met their burden of overcoming the presumption that the

authorization orders were proper. The district court fully analyzed all of the

issues in its 26-page memorandum order and we are in general accord therewith.

Further, the district court’s order is also in accord with the rationale of such cases

as Castillo-Garcia; United States v. Killingsworth, 117 F.3d 1159 (10th Cir.

1997) and our unpublished order and judgment, United States v. Bovie, 120 F.3d

271, 1997 U.S. App. LEXIS 27498 (10th Cir. July 29, 1997).


      2
       We reach that conclusion whether our standard of review of the “necessity
requirement” be de novo, as stated in United States v. Castillo-Garcia, 117 F.3d
1179, 1186 (10th Cir. 1997), or an abuse of discretion as stated in United States v.
Armendariz, 922 F.3d 602, 608 (10th Cir. 1999). In this connection, see United
States v. Garcia, 232 F.2d 1309, 1313 (10th Cir. 2000).

                                        - 10 -
      Appellants also argue that the government failed to show “necessity” as to

each of them individually. 18 U.S.C. § 2518(1)(c) sets forth the so-called

“necessity requirement.” 18 U.S.C. § 2518(1)(b)(iv) requires that the application

for a wiretap order contain “the identity of the person, if known, committing the

offense and whose communications are to be intercepted.” The argument is that

18 U.S.C. § 2518(1)(b)(iv) requires that the necessity requirement of 18 U.S.C. §

2518(1)(c) be shown as to all named interceptees. We do not agree with this

argument. See, e.g., United States v. Donovan, 429 U.S. 413 (1976). In

Donovan, the Supreme Court held that Congress did not intend that 18 U.S.C.

§2518(1)(b)(iv) play “a central, or even functional, role in guarding against

unwarranted use of wiretapping or electronic surveillance.” Donovan, 429 U.S. at

437 (quoting United States v. Chavez, 416 U.S. 562, 578 (1974)). See also

United States v. Barrios, 994 F.Supp. 1257, 1262-66 (D.Colo 1993).

      Judgment affirmed.




                                        - 11 -